Under our Constitution, that property shall not be damaged for public use without compensation, it is no longer necessary that there should be a physical invasion of one's land in order to give a right of recovery. Hot Springs R. Co. v. Williamson,45 Ark. 429.
Under the original plans, it was contemplated that all the buildings of appellees would be damaged by actually cutting away a part of the walls of them. On October 28, 1923, the commissioners notified appellees that they expected to begin work on the Main Street bridge at the location of their property, and the notice contained the following: "This work will involve the cutting into a part of the west wall of one or more buildings on your property, and we will be glad if you will make quick disposition as will enable us to begin the work Within fifteen days." *Page 1055 
On account of this notice, appellees were compelled to make new contracts with their tenants in conformity with the provisions of the notice, and they resulted in a depreciation in the rental value of their property. Subsequently, the commissioners changed their plans, and only one wall of any of the buildings of appellees involved in this suit was cut.
The majority opinion recognizes that the damage within the meaning of our Constitution commenced when appellees received the written notice above referred to, and it fairly and reasonably follows that the damage continued until appellees were notified that it would not be necessary to cut but one of the walls of the buildings.
It also reasonably follows that the measure of damages in such a case is the depreciation in the rental value of the buildings from the date appellees were notified that the walls of their buildings would be cut until this plan was abandoned and appellees were notified of the change in plans. I think this view of the matter was recognized and applied by this court in Pine Bluff 
Western Ry. Co. v. Kelley, 78 Ark. 83, S.W. 562.
In this case the court held: "Where a railroad company instituted proceedings to condemn a right-of-way, and used the land for a short time, and then abandoned it, the measure of damages in such case is the rental value of the land in the condition in which it was when taken for the time it was occupied, and the depreciation in value thereof by reason of timber cut and other acts done thereon by the railroad company, and the damage resulting to the remainder of the owner's land from the building of the road across it and from overflow caused by the construction thereof; but, for all other damages occasioned by torts committed or wrongs done by the railway company, the owners have remedies in actions to recover the same." *Page 1056